Case 1:19-cv-01032-JPH-TAB Document 74 Filed 10/20/20 Page 1 of 3 PageID #: 757




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 KORTEZ SHIRLEY,                                      )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )        No. 1:19-cv-01032-JPH-TAB
                                                      )
 MARION COUNTY SHERIFFS OFFICE,                       )
 DEENIK,                                              )
                                                      )
                               Defendants.            )

                ENTRY GRANTING UNOPPOSED MOTION TO ENFORCE
                          SETTLEMENT AGREEMENT

        A telephonic settlement conference was conducted before the Magistrate Judge in this case

 on June 22, 2020. During the conference, a settlement of the plaintiff's claims was negotiated. Dkt.

 66. After the conference, the plaintiff refused to sign the settlement papers and his attorney moved

 to withdraw due to a "breakdown in the attorney client relationship." Dkt. 67.

        The Magistrate Judge conducted a telephonic status conference on August 14, 2020, during

 which the settlement and counsel's motion to withdraw were discussed. Dkt. 70. During the

 conference the plaintiff stated that he would not sign any papers and he wanted justice. Counsel's

 motion to withdraw was granted. Id.

        Now before the Court is the defendants' motion to enforce the oral settlement agreement.

 Dkt. 73. The plaintiff has not opposed the motion. Defendants' representations that an agreement

 was made between the parties are consistent with the Magistrate Judge's Order reporting that a

 settlement had been reached. Dkt. 66. The agreement was that defendants would pay the plaintiff

 a sum certain, $2500.00, in exchange for him dismissing his claims against them. Dkt. 73 at 3.
Case 1:19-cv-01032-JPH-TAB Document 74 Filed 10/20/20 Page 2 of 3 PageID #: 758




         "Issues regarding the formation, construction, and enforceability of a settlement agreement

 are governed by local contract law," which means that the law of Indiana controls in this case.

 Pohl v. United Airlines, Inc., 213 F.3d 336, 338 (7th Cir. 2000). The four elements to form a valid

 contract in Indiana are offer, acceptance, consideration, and manifestation of mutual assent. In re

 Paternity of M.F., 938 N.E.2d 1256, 1259 (Ind. Ct. App. 2010). Oral contracts, like the agreement

 reached in this case, require the parties to agree to all the terms of the contract regardless of whether

 a written agreement is anticipated. Keating v. Burton, 617 N.E. 2d 588, 592 (Ind. Ct. App. 1993).

 In this case, the plaintiff participated in the settlement conference and was represented by counsel.

 A plaintiff cannot avoid a valid settlement agreement simply by later changing his mind. Stokes v.

 Clark, et al., No. 1:18-CV-1613-JMS-TAB, 2020 WL 6065626, at *2 (S.D. Ind. Sept. 23, 2020).

         All elements of a valid contract were met during the settlement conference. The plaintiff

 has presented no basis on which the Court should decline to enforce the agreement reached by the

 parties on June 22, 2020. Accordingly, the defendants' motion to enforce settlement agreement,

 dkt. [73], is GRANTED.

         Defendants shall tender the $2500.00 to the plaintiff. Defendants shall file a notice with

 the Court within seven (7) days thereafter that payment has been made. This action is dismissed

 with prejudice. Judgment consistent with this Entry will issue after the Court has been notified that

 the payment has been made.

 SO ORDERED.

 Date: 10/20/2020
Case 1:19-cv-01032-JPH-TAB Document 74 Filed 10/20/20 Page 3 of 3 PageID #: 759




 Distribution:

 KORTEZ SHIRLEY
 3043 E. 5th Ave, #3,
 Knoxville,, TN 37914

 Tara Lynn Gerber
 City of Indianapolis
 tara.gerber@indy.gov

 Adam Scott Willfond
 OFFICE OF CORPORATION COUNSEL
 adam.willfond@indy.gov
